Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7- 10 are rejected under 35 U.S.C. 103 as being unpatentable over Horikoshi et al. (U.S. 2015/0035104 A1, hereinafter refer to Horikoshi).
Regarding Claim 1: Horikoshi discloses a light sensor (see Horikoshi, Fig.3 as shown below and ¶ [0002]), comprising: 

    PNG
    media_image1.png
    495
    744
    media_image1.png
    Greyscale

a photodiode of a plurality of photodiodes (42) disposed in a semiconductor layer (41), wherein the photodiode (42) is coupled to generate charge in response to incident light directed through a first side of the semiconductor layer (41) (see Horikoshi, Fig.3 as shown above and ¶ [0057]); 
an interlayer dielectric layer (44/45/51) disposed proximate to the first side of the semiconductor layer (41) (see Horikoshi, Fig.3 as shown above, ¶ [0060], and ¶ [0067]); 
a plurality of metal layers (46/49) disposed in the interlayer dielectric layer (44/45/51), wherein the plurality of metal layers (46/49) includes electrical conductors coupled to circuit elements (transistors in peripheral circuit region 32) disposed proximate to the first side the semiconductor layer (41), wherein the circuit elements transistors in peripheral circuit region 32) are coupled to the photodiode (42), wherein the plurality of metal layers (46/49) includes a first metal layer, a second metal layer, and a third metal layer (49) (see Horikoshi, Fig.3 as shown above); and 
a polarizer disposed in the plurality of metal layers (46/49), wherein the polarizer is vertically offset from the photodiode (42) (see Horikoshi, Fig.3 as shown above), and wherein the polarizer comprises: 
a first metal grid (note: the wirings of a pair of the first metal layers is equivalent to the claimed limitation of “first metal grid”) of the polarizer, the first metal grid comprising a first plurality of parallel sections formed within the first metal layer, wherein the first plurality of parallel sections is vertically offset above and aligned with its corresponding photodiode (42) (see Horikoshi, Fig.3 as shown above); 
a second metal grid (note: a pair of the third metal layers is equivalent to the claimed limitation of “second metal grid”) of the polarizer, the second metal grid comprising a second plurality of parallel sections formed within the third metal layer (49), wherein the second plurality of parallel sections is vertically offset above and aligned with its corresponding photodiode (42), and wherein the second metal grid is stacked with the first metal grid (see Horikoshi, Fig.3 as shown above); and 
a first peripheral ring vertically extending between the first metal grid and the second metal grid, wherein the first metal grid is at least partially connected at one end of the first peripheral Suite 3600 Seattle, Washington 98101-3029 [3023-P3022US]\2012873 docxring and the second metal grid is at least partially connected at an opposite end of the first peripheral ring (see Horikoshi, Fig.3 as shown above), 
wherein the photodiode (42) of the plurality of photodiodes (42) is optically coupled to receive the incident light passing through spaces between individual corresponding polarizer and through the first side of the semiconductor layer (41) (see Horikoshi, Fig.3 as shown above).
Regarding Claim 2: Horikoshi discloses a light sensor as set forth in claim 1 as above. Horikoshi further teaches wherein the second metal grid has a same polarizing orientation as the first metal grid (see Horikoshi, Fig.3 as shown above).  
Regarding Claim 3: Horikoshi discloses a light sensor as set forth in claim 1 as above. Horikoshi further teaches wherein the first peripheral ring is configured to confine the incident light directed through the polarizer to be directed to the photodiode (42), wherein the first peripheral ring is metal (see Horikoshi, Fig.3 as shown above).  
Regarding Claim 4: Horikoshi discloses a light sensor as set forth in claim 3 as above. Horikoshi further teaches wherein the second metal layer includes the first peripheral ring (see Horikoshi, Fig.3 as shown above).  
Regarding Claim 5: Horikoshi discloses a light sensor as set forth in claim 3 as above. Horikoshi further teaches a second peripheral ring disposed between the first metal layer and the semiconductor layer (41) to confine the incident light directed through the polarizer to be directed to the photodiode (42), wherein the second peripheral ring is metal (see Horikoshi, Fig.3 as shown above and ¶ [0058]). 
Regarding Claim 7: 
Regarding Claim 8: Horikoshi discloses a light sensor as set forth in claim 7 as above. Horikoshi further teaches wherein the first metal grid includes a first peripheral structure, wherein the first plurality of parallel sections are connected to the first peripheral structure, wherein the second metal grid includes a second peripheral structure, wherein the second plurality of parallel sections are connected to the second peripheral structure (see Horikoshi, Fig.3 as shown above).  
Regarding Claim 9: Horikoshi discloses a light sensor as set forth in claim 1 as above. Horikoshi further teaches wherein the first metal grid and the second metal grid are vertically spaced apart in the interlayer dielectric layer (44/45/51) (see Horikoshi, Fig.3 as shown above).  
Regarding Claim 10: Horikoshi discloses a light sensor as set forth in claim 1 as above. Horikoshi further teaches wherein the first side of the semiconductor layer (41) is a front side of the semiconductor layer (41), wherein a second side of the semiconductor layer (41) that is opposite the first side is a backside of the semiconductor layer (41) (see Horikoshi, Fig.3 as shown above).  
Claims 11-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Horikoshi et al. (U.S. 2015/0035104 A1, hereinafter refer to Horikoshi) in view of Nagaraja et al. (U.S. 2009/0230394 A1, hereinafter refer to Nagaraja). 
Regarding Claim 11: Horikoshi discloses light sensing system (see Horikoshi, Fig.3 as shown above and ¶ [0002]) comprising: 
a plurality of light sensors (42) (see Horikoshi, Fig.3 as shown above and ¶ [0057]), each of the light sensors (42) including: 
42) of a plurality of photodiodes (42) disposed in a semiconductor layer (41), wherein the photodiode (42) is coupled to generate charge in response to incident light directed through a first side of the semiconductor layer (41) (see Horikoshi, Fig.3 as shown above and ¶ [0057]); 
an interlayer dielectric layer (44/45/51) disposed proximate to the first side of the semiconductor layer (41) (see Horikoshi, Fig.3 as shown above, ¶ [0060], and ¶ [0067]); 
a plurality of metal layers (46/49) disposed in the interlayer dielectric layer (44/45/51), wherein the plurality of metal layers (46/49) includes electrical conductors coupled to circuit elements (transistors in peripheral circuit region 32) disposed proximate to the first side the semiconductor layer (41), wherein the circuit elements (transistors in peripheral circuit region 32) are coupled to the photodiode (42), wherein the plurality of metal layers (46/49) includes a first metal layer, a second metal layer, and a third metal layer (49) (see Horikoshi, Fig.3 as shown above); and 
a polarizer disposed in the plurality of metal layers (46/49), wherein the polarizer is vertically offset from the photodiode (42) (see Horikoshi, Fig.3 as shown above), and wherein the polarizer comprises: 
[3023-P3022US]\2012873 docxa first metal grid (note: the wirings of a pair of the first metal layers is equivalent to the claimed limitation of “first metal grid”) of the polarizer, the first metal grid comprising a first plurality of parallel sections formed within the first metal layer, wherein the first plurality of parallel sections is vertically offset above and aligned with its corresponding photodiode (42) (see Horikoshi, Fig.3 as shown above); 
a second metal grid (note: a pair of the third metal layers is equivalent to the claimed limitation of “second metal grid”) of the polarizer, the second metal grid within the third metal layer (49), wherein the second plurality of parallel sections is vertically offset above and aligned with its corresponding photodiode (42), and wherein the second metal grid is stacked with the first metal grid (see Horikoshi, Fig.3 as shown above); and 
a first peripheral ring vertically extending between the first metal grid and the second metal grid, wherein the first metal grid is at least partially connected at one end of the first peripheral ring and the second metal grid is at least partially connected at an opposite end of the first peripheral ring (see Horikoshi, Fig.3 as shown above), 
wherein the photodiode (42) of the plurality of photodiodes (42) is optically coupled to receive the incident light passing through spaces between individual structures of the first plurality of parallel sections of the first metal grid and through spaces between individual structures of the second plurality of parallel sections of the second metal grid of the corresponding polarizer and through the first side of the semiconductor layer (41) (see Horikoshi, Fig.3 as shown above);
wherein the plurality of light sensors (42) are arranged in groups of light sensors, wherein each of the light sensors (42) in a group of light sensors among the groups of light sensors includes the first  -5-206.682.8100 [3023-P3022US]\2012873 docxand second metal grids with a polarization orientation different from a polarization orientation of the first and second metal grids of the other light sensors of the group of light sensors (see Horikoshi, Figs.12-13).  
Horikoshi is silent upon explicitly disclosing wherein control circuitry coupled to control transmission of output from each of the plurality of light sensors, wherein the output of each of the plurality of light sensors is based on the charge generated by the photodiode; and 

Before effective filing date of the claimed invention the disclosed readout circuitry and control circuitry were known to be coupled to an image sensor array in order to readout the image data and control operational characteristic of image sensor array, respectively.
For support see Nagaraja, which teaches control circuitry (220) coupled to control transmission of output from each of the plurality of light sensors (P), wherein the output of each of the plurality of light sensors (P) is based on the charge generated by the photodiode (PD) (see Nagaraja, Figs.2-3 and ¶ [0022]- ¶ [0025]); and Serial No.: 16/703,5425Examiner: B.A. DINKE 
Attorney Docket No.: OVTI-1-69870Art Unit: 2896readout circuitry (210) coupled to receive an output from each of the plurality of light sensors (P) (see Nagaraja, Figs.2-3 and ¶ [0022] - ¶ [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Horikoshi and Nagaraja to enable the readout circuitry and control circuitry to be couple to an image sensor array as taught by Nagaraja in order to readout the image data and control operational characteristic of image sensor array, respectively (see Nagaraja, Figs.2-3 and ¶ [0022] - ¶ [0025]).
Regarding Claim 12: Horikoshi as modified teaches light sensing system as set forth in claim 11 as above. The combination of Horikoshi and Nagaraja further teaches wherein at least one of the electrical conductors of the plurality of metal layers (46/49) is electrically connected to the circuit elements (transistors in peripheral circuit region 32
Regarding Claim 13: Horikoshi as modified teaches light sensing system as set forth in claim 11 as above. The combination of Horikoshi and Nagaraja further teaches wherein in each light sensor (42) the second metal grid has the same polarizing orientation as the first metal grid (see Horikoshi, Fig.3 as shown above).
Regarding Claim 14: Horikoshi as modified teaches light sensing system as set forth in claim 11 as above. The combination of Horikoshi and Nagaraja further teaches wherein the first peripheral ring disposed between the first metal layer and the third metal layer (49) is configured to confine the incident light directed through the polarizer to be directed to the photodiode (42), wherein the first peripheral ring is metal (see Horikoshi, Fig.3 as shown above and ¶ [0058]).
Regarding Claim 15: Horikoshi as modified teaches light sensing system as set forth in claim 14 as above. The combination of Horikoshi and Nagaraja further teaches wherein the second metal layer includes the first peripheral ring (see Horikoshi, Fig.3 as shown above).  
Regarding Claim 16: Horikoshi as modified teaches light sensing system as set forth in claim 14 as above. The combination of Horikoshi and Nagaraja further teaches wherein a second peripheral ring disposed below the first metal layer to confine the incident light directed through the polarizer to be directed to the photodiode (42), wherein the second peripheral ring is metal (see Horikoshi, Fig.3 as shown above and ¶ [0058]).  
Regarding Claim 18: Horikoshi as modified teaches light sensing system as set forth in claim 11 as above. The combination of Horikoshi and Nagaraja further teaches wherein the first metal grid and the second metal grid each include a peripheral 
Regarding Claim 19: Horikoshi as modified teaches light sensing system as set forth in claim 11 as above. The combination of Horikoshi and Nagaraja further teaches wherein the readout circuitry (210) receives the output via the electrical conductors (see Nagaraja, Figs.2-3 and ¶ [0022] - ¶ [0025]).
Regarding Claim 20: Horikoshi as modified teaches light sensing system as set forth in claim 11 as above. The combination of Horikoshi and Nagaraja further teaches wherein the first side of the semiconductor layer (41) is a front side of the semiconductor layer (41), wherein a second side of the semiconductor layer (41) that is opposite the first side is a backside of the semiconductor layer (41) (see Horikoshi, Fig.3 as shown above).
Conclusion
25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BITEW A DINKE/Primary Examiner, Art Unit 2896